      Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 1 of 11




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

              v.                                                19-CR-106-JLS

JEFFREY RICHARDS,

                        Defendant.
______________________________________________


                     GOVERNMENT’S RESPONSE IN OPPOSITION
                    TO THE DEFENDANT’S MOTION FOR RELEASE


       THE UNITED STATES OF AMERICA by and through its attorney, James P.

Kennedy, Jr., United States Attorney for the Western District of New York, Brendan T.

Cullinane, Assistant United States Attorney, hereby files its response in opposition to the

defendant’s motion for release. See Doc. No. 49. As described herein, the government

respectfully requests that the Court deny the defendant’s motion.



               I.     BACKGROUND AND PROCEDURAL HISTORY

       In 2018, law enforcement received information regarding the defendant’s bomb

making activities, drug distribution, and firearm possession. See Doc. No. 1 ¶¶ 7-8. In

particular, law enforcement learned that the defendant made and possessed explosives; the

information gathered by law enforcement indicated that the defendant possessed an explosive

formed in the shape of a ball, which was wrapped in tape, contained dangerous objects inside

the ball, and had a green fuse affixed to it. Id. Law enforcement also learned that the

defendant possessed firearms. Id. Moreover, law enforcement received information that the
      Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 2 of 11




defendant possessed heroin, fentanyl, and other illegal narcotics inside his residence, which

was located at 4 Packard Court, Apartment D, Niagara Falls, New York. Id.



       On December 14, 2018, law enforcement submitted a search warrant application for

United States Magistrate Judge Michael J. Roemer’s review. Id. at ¶ 9. On that same date,

Judge Roemer signed the search warrant to search the defendant’s residence. Id. Later that

same date, law enforcement executed the search warrant at the defendant’s residence. Id.



       Following the lawful entry into the defendant’s residence, law enforcement stopped

the defendant in his vehicle, which he drove, and detained him. Id. at ¶ 10. At that time, law

enforcement recovered a .45 caliber pistol located under the defendant’s driver seat. Id.

Subsequently, law enforcement arrested him and provided him with his Miranda rights. Id.

at ¶ 11. The defendant thereafter waived his Miranda rights and made statements regarding

his criminal conduct. Id.



       During the search of the defendant’s residence on December 14, 2018, law

enforcement recovered the following items from the defendant’s residence:

       -      Over 100 grams of a mixture and substance containing acetyl fentanyl,
              a Schedule I controlled substance, and an analogue of N-phenyl-N-[1-
              (2-phenylethyl)-4-piperidinyl] propanamide (fentanyl);

       -      Over 40 grams of a mixture and substance containing N-phenyl-N-[1-
              (2-phenylethyl)-4-piperidinyl] propanamide (fentanyl);

       -      Cocaine, a Schedule II controlled substance;

       -      Marijuana, a Schedule I controlled substance;

       -      Alprazolam, a Schedule IV controlled substance;

                                              2
       Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 3 of 11




        -      Various drug packaging and processing materials, including scales,
               baggies, and razor blades;

        -      Various drug paraphernalia;

        -      Five bolt-action rifles;

        -      Two shotguns;

        -      One Taser;

        -      A large amount of various ammunition;

        -      Several commercial fireworks; and,

        -      One suspected improvised explosive device.

Id. at ¶ 9.



        On December 15, 2018, this Court signed a criminal complaint charging the defendant

with violations of Title 18, United States Code, Sections 924(c)(1), Title 21, United States

Code, Section 841(a)(1) and 856, and Title 26, United States Code, Sections 5822, 5845(a)(8),

5845(f), 5845(i), 5861(f), and 5871. See Doc. No. 1.



        On that same date, the defendant appeared before this Court for his initial appearance;

at that time, the government moved for detention. See Doc. No. 2. On January 28, 2019,

and again on February 4, 2019, the Court held a detention hearing. See Doc. Nos. 6–7.



        During the detention hearing, the government proffered information about the

defendant, the defendant’s background, and the items recovered by law enforcement during

the execution of the search warrant and arrest of the defendant. Id. In particular, the

government proffered information about the defendant’s membership in the Kingsmen

                                               3
      Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 4 of 11




Motorcycle Club, which is an organization involved in assorted criminal activity, and

possession of “white supremacy” and “hate speech” materials, including books and posters.

The government also proffered information regarding the items found in the defendant’s

possession, including, among other items, a homemade bomb, firearms, ammunition,

narcotics, and narcotics packaging materials.



       Additionally, the bail report noted the defendant’s lengthy history of mental health

challenges, which includes explosive disorder, bipolar disorder, anxiety, manic depression,

and schizoaffective disorder, as well as a history of auditory hallucinations. See Bail Report

at 3. The defendant’s mother reported that the defendant has attempted suicide and “a couple

of weeks” before the arrest, “threatened to crash his car.” Id.



       Equally significant, the bail report detailed the defendant’s substance abuse history.

Id.   In particular, the defendant has abused alcohol, designer stimulants, psilocybin

mushrooms, heroin, benzodiazepines, marijuana, cocaine, and methamphetamines. Id.

The defendant advised that he “refused treatment after he was directed to stop using

marijuana.” Id. bail report noted discrepancies regarding the defendant’s employment

history and source of income. See Bail Report at 2.



       On February 4, 2019, this Court signed an Order of Detention Pending Trial; the order

states that, in part, a reason for detaining the defendant was his possession of a homemade

improved explosive device in which “[t]he only purpose for such a device would be to harm

people.” See Doc. No. 8 at 3.


                                                4
      Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 5 of 11




      On May 17, 2019, a federal Grand Jury in the Western District of New York returned

a twelve-count indictment charging the defendant with the following:

      -      Narcotics Conspiracy, in violation of Title 21, United States Code,
             Section 846 (Count 1);

      -      Possession with Intent to Distribute Acetyl Fentanyl and Fentanyl, in
             violation of Title 21, United States Code, Section 841(a)(1) (Count 2);

      -      Possession with Intent to Distribute Cocaine, in violation of Title 21,
             United States Code, Section 841(a)(1) (Count 3);

      -      Possession with Intent to Distribute Marijuana, in violation of Title 21,
             United States Code, Section 841(a)(1) (Count 4);

      -      Possession with Intent to Distribute Alprazolam, in violation of Title
             21, United States Code, Section 841(a)(1) (Count 5);

      -      Maintaining a Drug-Involved Premises, in violation of Title 21, United
             States Code, Section 856(a)(1) (Count 6);

      -      Manufacturing Controlled Substances Creating a Substantial Risk of
             Harm to Human Life, in violation of Title 21, United States Code,
             Section 858 (Count 7);

      -      Unlawfully Making a Destructive Device, in violation of Title 26,
             United States Code, Sections 5822, 5845(a)(8), 5845(f), 5845(i), 5861(f),
             and 5871 (Count 8):

      -      Unlawfully Possessing a Destructive Device, in violation of Title 26,
             United States Code, Sections 5841, 5845(a)(8), 5845(f), 5861(d), and
             5871 (Count 9);

      -      Unlawfully Possessing of a Destructive Device, in violation of Title 26,
             United States Code, Sections 5822, 5845(a)(8), 5845(f), 5845(i), 5845(c),
             and 5871 (Count 10);

      -      Possession of Firearms in Furtherance of Drug Trafficking Crimes, in
             violation of Title 18, United States Code, Sections 924(c)(1)(A)(i),
             924(c)(1)(B)(ii), and 2 (Count 11); and,

      -      Possession of a Stolen Firearm, in violation of Title 18, United States
             Code, Sections 922(j), 924(a)(2), and 2 (Count 12).




                                             5
      Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 6 of 11




See Doc. No. 15. The Narcotics Conspiracy charge (Count 1) carries a mandatory minimum

term of imprisonment of ten years and a maximum of life imprisonment. Id. Similarly, the

charge for Possession of Firearms in Furtherance of Drug Trafficking charge (Count 11)

carries a sentence of a term of imprisonment for a minimum of thirty years, to be served

consecutive to any other sentence, with a maximum term of imprisonment of up to life. Id.



       On April 8, 2020, the defendant filed the instant motion for release from custody. See

Doc. No. 49.



       As previously argued by the government at the detention hearing, the defendant has

not established that he is entitled to bail pending sentencing, as he has failed to demonstrate,

by clear and convincing evidence, that he is not likely to flee and that he does not pose a

danger to any other person or the community. Since the detention hearing, there is no change

in circumstances that warrant a change in the Court’s determination. Additionally, the

defendant’s motion failed to present a “compelling reason” in support of his release from

custody. See 18 U.S.C. § 3142(i); see also Doc. No. 49.




                                               6
      Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 7 of 11




                                   II.     ARGUMENT

       A.     The Defendant has Failed to Demonstrate that the Defendant is Not
              Likely to Fail to Appear and that the Defendant Does Not Pose a
              Danger to Any Other Person or the Community.

       The government incorporates by reference, as though set forth fully herein, the

government’s previous argument, as set forth at the detention hearing in this matter, that by

clear and convincing evidence, the defendant is not likely to flee and that he does not pose a

danger to any other person or the community. See Doc Nos. 7-8.



       In particular, the government relies upon the information regarding the defendant’s:

       -      pending charges, which includes narcotics conspiracy and gun charges,
              both of which carry mandatory minimum sentences totaling 40 years;

       -      arrest, which includes unlawful possession of a loaded firearm;

       -      possession of a homemade improvised explosive device;

       -      possession of racist material bearing “white pride” and Nazi-related
              content;

       -      membership in the Kingsmen Motorcycle Club;

       -      possession of narcotics, including over 100 grams of a mixture and
              substance containing acetyl fentanyl and cocaine;

       -      possession of drug-packaging materials;

       -      possession of multiple firearms and rounds of ammunition;

       -      substance abuse history, which includes information about his use of
              alcohol, designer stimulants, psilocybin mushrooms, heroin,
              benzodiazepines, marijuana, cocaine, and methamphetamines, and
              subsequent refusal to continue treatment;

       -      mental health challenges, including hallucinations, disorders, and
              threats to hurt himself (and possibly others);

       -      order of protection issued against him; and,

                                              7
      Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 8 of 11




       -      inconsistent information regarding his employment and income history.



       The government strongly opposes the release of the defendant. Since the time of the

detention hearing, there has not been a change in any circumstances. Rather, since the

detention hearing, the defendant has been indicted and now faces a mandatory minimum of

40 years imprisonment if convicted of these charges (see Doc. No. 15); the government notes

that the weight of the evidence against the defendant is significant.



       As demonstrated by the information regarding the defendant’s background, the

charges pending against him, and the weight of the evidence against the defendant, there is

no condition or combination of conditions that will reasonably assure the defendant’s

appearance as required and the safety of the community. See 18 U.S.C. § 3142(e)(1).



       B.     The Defendant has Failed to Demonstrate a “Compelling Reason” to
              Release the Defendant.

       As demonstrated below, contrary to the defendant’s motion, the defendant as failed to

present a “compelling reason,” pursuant to Title 18, United States Code, Section 3142(i), in

support of the defendant’s motion for release. See Doc. No. 49.



       The defendant’s motion incorrectly asserts that based on the coronavirus pandemic,

the defendant should be released “in light of the totality of circumstances.” Id. at 4 (¶ 10).

However, the defendant failed to offer any exhibits, evidence, or information in support of

this claim as it relates specifically to either the defendant or the Niagara County Jail. Id.

Additionally, the defendant failed to address and inform the Court of the significant

                                               8
      Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 9 of 11




procedures installed at the Niagara County Jail to protect the defendant, fellow inmates, and

jail personnel in light of the coronavirus pandemic. Id.



       Here, the defendant does not claim that his health has been impaired by his

incarceration. Id. While the defendant states that “[the defendant’s] high risk of serious

consequences” suggests he should be released, the defendant has not provided any

information to the Court in the form of, for example, medical records about any medical

needs which require any kind of specialized medical care, whether substantial or even minor.

Doc. No. 49 at 4 (¶ 10). Instead, the bail report prepared in this matter for the Court states

that “[t]he defendant remarked he is not currently under a doctor’s care or prescribed

medication.” Bail Report at 3. The government is not aware of any information that

contradicts the defendant’s bail report.



       The undersigned is aware that the Niagara County Jail has been and continues to

remain fully capable of addressing any illness experienced by any inmate. However, the

defendant has not alleged he suffers from any preexisting conditions that make him more

susceptible to infection. Id.



       Nevertheless, in light of the pandemic issues, the Niagara County Jail has employed a

number of precautions to address the spread of coronavirus or other infectious diseases.

Indeed, the government is not aware of any confirmed cases of COVID-19 among the inmates

at the Niagara County Jail. The facility is screening all new arriving inmates and utilizes an

empty housing unit to isolate the new arrivals. The empty housing unit will also be used to


                                              9
     Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 10 of 11




quarantine any inmates who exhibit COVID-19 symptoms and the facility has cancelled all

outside programs. The facility is still allowing attorneys to visit clients although the attorneys’

temperatures are tested prior to entering the facility (and will be refused entry if the attorney

has a fever). The attorneys and inmates meet in a private, non-monitored, no-contact setting.

As such, the jail has applied such measures to protect inmates, such as the defendant, from

COVID-19.



       Nevertheless, if a case of coronavirus is confirmed in the jail, the jail has the capacity

to address the issue and provide treatment. If the defendant needed care, he would be placed

in quarantine and would continue to have access to medical staff. If he needed more complex

care, he would be taken to an appropriate medical facility. With these safeguards in this place,

the defendant’s claim of a risk of harm while in jail is overstated. See Doc. No. 49.



       As such, the defendant has failed to demonstrate that the defendant should be released

pending trial.



                                        CONCLUSION

       The defendant has not established that he is entitled to be released, as he has failed to

demonstrate, by clear and convincing evidence, that he is not likely to flee and that he does

not pose a danger to any other person or the community.               Further, he has failed to

demonstrate that a “compelling reason” warrants his release.




                                                10
     Case 1:19-cr-00106-JLS-MJR Document 50 Filed 04/24/20 Page 11 of 11




       As a result, the government opposes the defendant’s motion for release and

respectfully submits that the motion should be denied.



       WHEREFORE, the above is respectfully submitted.



       DATED: Buffalo, New York, April 24, 2020.


                                          JAMES P. KENNEDY, JR.
                                          United States Attorney


                                   BY:    s/BRENDAN T. CULLINANE
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          Western District of New York
                                          138 Delaware Avenue
                                          Buffalo, New York 14202
                                          716/843-5875
                                          Brendan.Cullinane@usdoj.gov




                                            11
